Citation Nr: 0515079	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  04-00 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an increased monthly apportionment of the 
veteran's VA compensation benefits awarded in favor of his 
estranged wife.


REPRESENTATION

Appellant represented by:	None


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  The appellant is his estranged wife.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision, in which the 
RO denied the appellant's claim for an increased 
apportionment of the veteran's disability compensation.  The 
appellant filed a notice of disagreement (NOD) in May 2003 
and the RO issued a statement of the case (SOC) in December 
2003.  The appellant filed a substantive appeal in January 
2004.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify each of the parties 
when any further action, on his or her part, is required.


REMAND

At the time the appellant filed a claim for an increase in 
January 2003, she had been in receipt of an apportionment of 
the veteran's disability benefits in the amount of $180.00 a 
month for many years.  In February 2003, the veteran was 
notified of her claim and informed of information he should 
submit.  In May 2003, both the veteran and his estranged wife 
were notified of the denial of her claim.

Although the appellant appealed the denial and subsequently 
perfected her appeal, the veteran was provided no notice 
beyond the denial of the appellant's claim.  

The Board notes that this is a contested claim since 
allowance of the appeal would result in a loss of benefits to 
the veteran.  See 38 C.F.R. § 19.100 (2004).  Claims for 
apportionment are subject to special procedural regulations.  
Upon filing of a notice of disagreement, all interested 
parties and their representatives will be furnished a copy of 
the SOC.  38 C.F.R. § 19.101 (2004).  When a substantive 
appeal is filed, the content of the substantive appeal will 
be furnished to the other contesting parties to the extent 
that it contains information that should directly affect the 
payment or potential payment of the benefit that is the 
subject of the contested claim.  38 C.F.R. § 19.102 (2004).

The Board also notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The record does not 
include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to the issue currently on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), requiring the department to 
explain what evidence will be obtained by whom.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Action by the RO is required 
to satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  On remand, the RO should 
furnish the appropriate notice to each of the parties, giving 
them another opportunity to present information and/or 
evidence pertinent to the claim on appeal.  The RO's notice 
letter hould explain that they each have a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also request that the veteran and the appellant 
furnish all pertinent evidence in his or her possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran and 
the appellant provide sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should furnish to the veteran 
and his representative a copy of the SOC, 
in accordance with 38 C.F.R. § 19.101, 
and the contents of the appellant's 
substantive appeal, in accordance with 
38 C.F.R. § 19.102.

2.  The RO should furnish to the veteran 
and the appellant letters providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letters should 
include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
substantiate each party's claim.

To ensure that the duty to notify the 
veteran and the appellant of what 
evidence will be obtained by whom is met, 
the RO's letter should include a request 
that each party provide sufficient 
information to enable it to obtain any 
pertinent evidence not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided. The RO's letter should also 
invite the veteran and the appellant to 
submit any pertinent evidence in their 
possession, and explain the type of 
evidence that is each party's ultimate 
responsibility to submit (to specifically 
include updated, written financial 
information for each party).

3.  After receiving the veteran's and 
appellant's responses, the RO should 
assist each party in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the party 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the matter of the 
appellant's entitlement to an increased 
monthly apportionment of the veteran's VA 
compensation benefits in light of all 
pertinent evidence and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and representative, and to 
the appellant an appropriate supplemental 
SOC (SSOC) that includes clear reasons 
and bases for the RO's determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  Neither the veteran 
nor the appellant need take ction until otherwise notified, 
but either party may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992)

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 






2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




